Citation Nr: 0842625	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
status post fracture of the distal tip of the nasal bone 
(nasal disability). 

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to June 
1973 in the Army, and from September 1976 to July 1977 in the 
Navy.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
bipolar disorder, and granted service connection for a nasal 
disability and assigned a noncompensable rating.  The veteran 
continues to appeal for a higher rating for this disability.  
See AB v. Brown, 6 Vet. App. 35 (1993). 

A hearing before a hearing officer at the RO was conducted in 
November 2005.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's service-connected nasal disability does not result 
in any obstruction of either nasal passage.

2.  The preponderance of the evidence shows that the 
veteran's bipolar disorder was not manifested during service, 
nor was a psychosis manifested within one year of separation 
from the service, and bipolar disorder is not causally or 
etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected nasal disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-4.7, 4.31, 4.97, Diagnostic Code 6502 
(2008).

2.  Bipolar disorder was not incurred in active service and a 
psychosis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

A.  Increased Rating Claim

"[O]nce a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490; see also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO did not provide the veteran pre-adjudication notice 
because it awarded service connection for a nasal disability 
on its own motion after reviewing the veteran's service 
medical records.  The RO sent the veteran compliant notice in 
May 2006 and gave him one year to submit evidence.  As the 
veteran did not submit any evidence, further consideration of 
the claim is not needed.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, as to severity of disability, and afforded the 
veteran the opportunity to give testimony.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Service Connection Claim

The RO provided the veteran pre-adjudication notice by letter 
dated in May 2004.  While the notification did not advise the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim for service connection were 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, and afforded the 
veteran the opportunity to give testimony.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

It is not necessary to remand the claim for an examination 
and etiological opinion.  As will be shown more fully below, 
while the veteran is certainly capable of identifying his 
current and continuing symptoms (see McLendon v. Nicholson, 
20 Vet. App. 79 (2006)), there is no evidence of any in-
service complaints or treatment of a psychiatric condition in 
service; or any post-service diagnosis of a psychiatric 
disorder until 1985.  Thus, the Board finds that further 
examination is not warranted under 38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Analysis

A.  Increased Rating Claim

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  As in 
this case, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The veteran contends that his service-connected nasal 
disability should be rated more than 0 percent disabling, as 
the symptoms and manifestations of the disability have 
increased in severity.

The veteran's service-connected status nasal disability is 
currently rated as noncompensable, by analogy, under the 
criteria for rating deviation of the nasal septum.  See 38 
C.F.R. § 4.97, Diagnostic Code 6502.  This code provision 
provides a maximum 10 percent disability rating where there 
is deviation of nasal septum of traumatic origin with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction of one side.  Where the schedule does 
not provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.  The examiner who conducted the 
December 2005 VA nose, sinus, larynx, pharynx examination 
found that each nasal passage was clear.  The diagnosis was 
no abnormality of the nasal or facial bones, or sinus cavity.  
Therefore, a compensable rating is not warranted.

The record presents no basis for assignment of a rating in 
excess of 0 percent for the nasal disability at any point 
during the appeal period.  Thus, a staged rating, pursuant to 
Fenderson, is not warranted.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and an increased rating is not warranted.



B.  Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

Where, in the instant case during the veteran's second period 
of service, a veteran who served continuously for ninety (90) 
days or more during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records from September 1976 to 
July 1977 in the Navy are negative for any findings, 
complaints or treatment of a psychiatric disorder.  According 
to the history section of his February 1977 and July 1997 
separation examination reports, the veteran checked "no" to 
the questions regarding whether he ever had or currently had 
depression, excessive worry, or nervous trouble of any sort.  
Psychiatric examinations conducted at the same time were 
negative.  On the February 1977 examination report, an old 
back injury, not considered disqualifying, which existed 
prior to entry and was not aggravated by service, was listed 
under the "notes and significant interval history" section.  
The veteran was also informed of the general notice to 
servicemen regarding their rights in a medical separation 
proceeding.  On that section of the July 1977 examination 
report, the veteran signed a statement that he was informed 
of and understood his rights in a medical separation 
proceeding.  

VA treatment records note that, in 1998, the veteran 
complained of depression and thoughts of suicide.  He was 
subsequently diagnosed with bipolar disorder.  A private 
psychological evaluation for Social Security Administration 
(SSA) disability insurance purposes dated in May 2004, noted 
the veteran's affective symptoms had been present since 1971 
when he was diagnosed as conduct disordered.  The veteran was 
hospitalized at a private facility due to a psychiatric 
disorder in May 2005.  It was noted that the veteran was 
treated for psychiatric disorders most of his life.  He was 
placed in state hospitalization at age 18 (approximately 
1965) for shooting a police officer and was incarcerated for 
7 years.  

At his hearing in November 2005, the veteran stated that he 
did not have any psychiatric problems during his first period 
of service in the Army from April 1973 to June 1973, he was 
discharged due to fraudulent enlistment, and he did not have 
psychiatric problems during basic training during his second 
period of service in the Navy.  However, he stated that his 
aberrant behavior started in his second period of service 
after assignment on a ship.  He stated that he did not 
receive any inservice psychiatric examination or treatment, 
but he was merely discharged early due to this aberrant 
behavior.  He also stated that, even though he was first 
diagnosed with bipolar disorder in 1985 or 1986, the first 
manifestation of this psychiatric disorder was his aberrant 
behavior during his second period of service.  

Where, as here, the veteran's service medical records from 
his first period of service in 1973 are presumed lost or 
destroyed, through no fault of the veteran, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Although the absence of the veteran's medical 
records from his first period of service is unfortunate; at 
his hearing, he testified that he did not manifest any 
aberrant behavior, nor receive any psychiatric treatment, 
during this period of service.  Therefore, the veteran will 
not be prejudiced by the absence of these records.

The Board acknowledges the veteran's contentions that his 
bipolar disorder is related to service.  As a layperson, 
however, the veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, there is 
nothing in the veteran's service treatment records to support 
his contentions that his bipolar disorder first became 
manifest during his second period of service, and bipolar 
disorder was first diagnosed in 1985 or1986, almost 8 years 
following his discharge from service.  The Board notes the 
lack of complaints or findings of a psychiatric disorder in 
the service treatment records; his specific denial of any 
depression, excessive worry, or nervous trouble, and the 
normal psychiatric examinations, in February 1977 and July 
1977; and that the only disability listed on the service 
discharge examinations was an old back injury.  The Board 
finds this evidence to be more probative than the veteran's 
statements made years after the fact in conjunction with his 
claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).

Thus, in the absence of competent evidence of a disease or 
injury in service, or a psychosis within one year following 
discharge from his second period of service, and the first 
diagnosis of a psychiatric condition some eight years after 
discharge, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection is not warranted. 


ORDER

Entitlement to an increased rating for a nasal disability is 
denied.  

Entitlement to service connection for bipolar disorder is 
denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


